Citation Nr: 0528927	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  01-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2001 decision by the RO 
which, in part, denied service connection for the cause of 
the veteran's death.  In January 2002, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in November 
2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death in January 
2001 is shown to have been the result of pulmonary 
interstitial fibrosis; other significant conditions included 
spontaneous left pneumothorax and ischemic cardiomyopathy.  
An autopsy was not performed.  

3.  Pulmonary interstitial fibrosis was first clinically 
demonstrated many years after service.  

4.  At the time of death, the veteran's service-connected 
disabilities included multiple, residual shrapnel scars on 
the right leg and thigh with retained foreign bodies and 
right knee disablement, rated 30 percent disabling; 
cephalalgia with anxiety reaction, rated 30 percent 
disabling; scars on the nose and left eye, rated 10 percent 
disabling.  The combined rating was 60 percent.  

5.  A disability of service origin did not cause or play any 
part in the veteran's death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the appellant.  As such, the Board concludes that 
any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The appellant's claim was received in March 2001.  The Board 
concludes that information and discussion as contained in the 
April 2001 rating decision, the statement of the case issued 
in June 2001, the May 2005 supplemental statement of the 
case, the Board remand in November 2003, and in letters sent 
to the appellant May 2001, February 2003, and March and 
October 2004, have provided her with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified her of her responsibility to submit 
evidence showing that the veteran's death was, in some 
fashion, related to service or to his service-connected shell 
fragment scars of the right lower extremity; of what evidence 
was necessary to substantiate the claim for cause of death, 
why the current evidence was insufficient to award the 
benefits sought, and suggested that she submit any evidence 
in her possession.  The appellant also testified at a hearing 
at the RO before the undersigned member of the Board in 
January 2002.  Thus, the appellant has been provided notice 
of what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how the claim was 
still deficient.  Clearly, from submissions by and on behalf 
of the appellant, she is fully conversant with the legal 
requirements in this case.  Thus, the content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the appellant.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by her is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

A Certificate of Death showed that the veteran died while an 
inpatient at a private hospital on January 8, 2001.  The 
immediate cause of death was pulmonary interstitial fibrosis; 
other significant conditions included spontaneous left 
pneumothorax and ischemic cardiomyopathy.  An autopsy was not 
performed.  

The service medical records showed that the veteran sustained 
multiple fragment wounds to the lateral aspect of the right 
knee and thigh, and distal third of the right buttocks from a 
grenade explosion during combat in July 1944.  The wounds 
were debrided and he was treated with Penicillin.  X-ray 
studies showed numerous small foreign fragments imbedded in 
the soft tissues laterally on the lower 1/3rd of the right 
thigh and the upper 1/3rd of the right leg.  There was no 
evidence of bone or joint pathology.  The veteran separation 
examination in November 1945 showed multiple scars on the 
right leg and thigh.  There were no abnormalities of the 
musculoskeletal, cardiovascular, or respiratory systems, no 
varicose veins, and his blood pressure was 140/80.  

When examined by VA in September 1947, the veteran complained 
of hypersensitivity, easy fatiguability, and pain in the 
right lower extremity.  Examination revealed multiple, well 
healed scars on the right thigh and leg with small retained 
foreign bodies.  No pulmonary or cardiovascular diseases were 
noted and a chest X-ray was described as normal.

When examined by VA in March 1975, the examiner noted that 
while the veteran reported that he believed his right leg was 
fractured by the shell fragment wounds, neither the service 
medical records nor current x-ray studies showed any evidence 
of fracture.  He opined that the veteran's shortened right 
lower extremity was congenital in nature.  Other 
abnormalities noted on examination included scoliosis of the 
lumbar spine with degenerative arthritis and degenerative 
disc disease of the cervical spine.  

The first evidence of any respiratory problem was noted on VA 
outpatient report in September 1999.  The veteran reported a 
50-year history of smoking and said that he stopped about 20 
years earlier.  The impression included acute bronchitis, 
chronic interstitial fibrosis, and osteoarthritis.  

VA outpatient records showed that the veteran was treated for 
a cerebral vascular accident (CVA) at a private hospital in 
April 2000.  

The veteran was admitted to a VA hospital with chills and 
shortness of breath in December 2000.  Chest x-ray studies 
showed 60 percent pneumothorax on the left side and the right 
lung had patchy infiltrates all over.  A thoravent chest tube 
was inserted into the left 2nd intercostal space and the 
veteran was intubated.  X-ray studies showed partial 
expansion of the left lung.  The veteran was then transferred 
to Butler Memorial Hospital for further care.  

Terminal hospital records from Butler Memorial Hospital 
showed the veteran was admitted on December 26, 2000 with 
left pneumothorax.  He developed complications, including 
acute myocardial infarction, ischemic cardiomyopathy, and 
increasing tachycardia, and went into atrial fibrillation.  
X-ray studies revealed fairly far advanced interstitial 
fibrosis of a rapidly progressive nature.  The veteran 
developed greater air leaks which could not be close and it 
became impossible to resolve his pneumothorax.  The family 
was advised that due to the current episode and his other 
multiple medical problems, including prior cerebrovascular 
accidents, recent myocardial infarction and significant 
ischemic cardiomyopathy, his medical condition was terminal 
and that any additional aggressive measures would only stave 
off his ultimate demise for a short time with no improvement 
in his quality of life.  The family elected to remove the 
veteran from the ventilator and he expired a few hours later.  



Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, if manifested 
to the required degree within a prescribed period from the 
veteran's separation from active duty; or one that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2005).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2005).  

Analysis

The appellant contends that the VA did not consider the 
affects that the shell fragment wounds to the veteran's right 
lower extremity had on his cardiovascular system or to his 
ultimate demise.  The appellant believes that the shell 
fragment injuries impaired the veteran's cardiovascular 
system and contributed materially and substantially to cause 
his death.  

The service medical records showed that the shell fragment 
wounds to the right lower extremity were not deep and did not 
cause any nerve, bone, or circulatory damage.  The veteran 
recovered relatively quickly and did not need any extended 
period of recovery or hospitalization.  On VA examinations 
over the years, the scars were not shown to cause any 
limitation of motion or any circulatory problems in the right 
leg.  

The service medical records do not show any respiratory or 
cardiovascular problems in service or within an applicable 
presumptive period as addressed in 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  The first evidence 
of any cardiovascular or pulmonary problems was more than 50 
years after service.  Therefore, the Board finds no basis to 
conclude that the veteran's cardiopulmonary disabilities that 
lead to his death were related to military service.  
Moreover, the cause of the veteran's death was not related to 
any cardiovascular problem, but rather to interstitial 
fibrosis.  The service medical records showed no complaints 
or evidence of a respiratory disorder in service, nor was his 
respiratory system affected by the shell fragment wounds.  

The Board has considered the appellant's testimony that the 
veteran's death was caused by his service-connected shrapnel 
wounds to the right leg.  However, as a layperson, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  

In summary, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death, is 
denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


